UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 15-1381


JANECE P. MICKENS,

                Plaintiff - Appellant,

          v.

INTELLIGENT DECISIONS, INC.; ZAMAN KHAN; THERESA POND; SUSAN
MAYER,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Anthony John Trenga, District
Judge. (1:14-cv-01486-AJT-TCB)


Submitted:   July 23, 2015                 Decided:   July 27, 2015


Before NIEMEYER and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Janece P. Mickens, Appellant Pro Se. Michael Nicholas Petkovich,
Amanda Vaccaro, JACKSON LEWIS PC, Reston, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Janece Mickens appeals the district court’s order accepting

the recommendation of the magistrate judge and dismissing her civil

complaint for failure to prosecute.               See Fed. R. Civ. P. 41(b).

We   have     reviewed    the   record    and    find   no    reversible    error.

Accordingly, we grant Mickens leave to proceed in forma pauperis

and affirm for the reasons stated by the district court.                   Mickens

v. Intelligent Decisions, Inc., No. 1:14-cv-01486-AJT-TCB (E.D.

Va. Mar. 17, 2015).         We dispense with oral argument because the

facts   and    legal     contentions     are    adequately    presented     in   the

materials      before    this   court    and    argument     would   not   aid   the

decisional process.

                                                                           AFFIRMED




                                          2